DETAILED ACTION
	This is the first action in response to application 17/110,812 filed December 3, 2020, with priority to Brazilian application BR 1020200169610 filed August 20, 2020. 
	All claims 1-5 are pending and have been fully considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
“include with” on lines 10-11 of the claim should read “include” (omit “with”)
“a UVC lamps” on line 12 of the claim should read either “a plurality of UVC lamps” or “UVC lamps”
 “during the access to” on line 20 of the claim should read “while an operator accesses”
“the contact” on line 21 of the claim should read “contact”
“it” on line 29 of the claim should read “the lamp or light emitting diode LED”
Claim 2 is objected to because of the following informalities:
“an internal surfaces of both side walls” on lines 5-6 should read “internal surfaces of both side walls” 
Claim 3 is objected to because of the following informalities:
“On an upper wall of the cabing includes an exhaust fan” on line 9 should read “an upper wall of the cabin includes an exhaust fan” (omit “On”)
Claim 4 is objected to because of the following informality:
“the forced ozone exhaustion to the external side of the sanitizer” on line 7 should read “forcing ozone exhausting to an external side of the sanitizer”
Claim 5 is objected to because of the following informality:
“a hinged door on which side wall includes internal surface lamps” on line 4 of the claim should read “a hinged door; a side wall includes internal surface lamps;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, “the surfaces of the products” on line 16 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “surfaces of the products” (omit “the”). 
Regarding claim 2, the phrase "such as" on line 9 of the claim renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Particularly, the “such as” language makes it unclear if the claim is requiring that the timer, activating button, emergency button, and indicator are within the secondary box. It is suggested that the limitation “electronics such as the timer” be adjusted to “electronics including the timer”. The limitation has been interpreted such that “electronics” does include the timer, activating button, emergency button, and indicator. See MPEP § 2173.05(d).
Further regarding claim 2, the limitation “the battery” on line 9 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “a battery”. Additionally, the limitation “the indicator” on line 10 of the claim lacks antecedent basis. It is suggested the limitation be adjusted to read “the lamp or light emitting diode LED”. 
Regarding claim 3, “the indicator” on line 11 of the claim lacks proper antecedent basis and it is suggested the claim be adjusted to read “the lamp or light emitting diode LED”. 
Regarding claim 4, “the lamp” on line 6 of the claim lacks proper antecedent basis. This is particularly problematic because the claims introduce two types of lamps: 1) the UVC lamps (20) and 2) the lamp indicating the operational execution of the sanitization cycle for the products (11d, 12d, 13d). It is therefore recommended “the lamp” on line 5 of claim 4 be adjusted to read “the UVC lamps”. 
Further regarding claim 4, the limitation “the gas” on line 9 of the claim lacks proper antecedent basis and should read “the ozone gas”. 
Regarding claim 5, the limitation “the battery” and “the card machine” on lines 6-7 of the claim lack proper antecedent basis and it is suggested they be adjusted to read “a battery” and “a card machine”, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 9,198,990 B2) in further view of Shur et al. (US 2017/0100496). 
Regarding claim 1 Fletcher teaches a sanitizer for disinfecting products (machine used to disinfect items placed within or passed through the enclosure, column 1, lines 13-18) comprising;
A box (housing having an interior chamber, column 2, lines 13-15);
A cabin (housing having an interior chamber, column 2, lines 13-1).
Fletcher further teaches that each one of the box and the cabin include:
	A timer to control incidence time for light spectra (timer may be used to turn off the lights such that the user knows that the item being disinfected has been in the unit long enough to be disinfected, column 4, line 28-32)  emitted by UVC lamps installed inside each one of the box and the cabin (the second disinfecting system is a germicidal ultraviolet light (UV-C) used for ultraviolet disinfection, column 3, lines 24-25; plurality of UV-C lights [7-8] disposed inside the devices on the sides of the entrance, Figure 3, column 5, lines 36-38) a UV-C ultraviolet light germicide effect is the result of photolytic effect eliminating DNA and RNA replication potential, inactivating and eliminating COVID-19 virus, as well as other virus and bacteria existing on the surfaces of the products (column 3, lines 24-37, describe the well-known mechanism of killing microorganisms with UV-C light by damaging DRA or RNA);
a safety system including sensors installed within the box, the cabin, and the backpack, the safety system immediately interrupts incidence cycle for light spectra from the UVC lamps during the access to the inner side of the sanitizer, avoiding the contact between an illuminated surface and an operator skin (units may be provided with sensors that automatically turn on and turn off the devices when a door is opened and closed, column 4, line 26-28; when items are moved in and out of the interior chamber, a cover is moved to reduce light shining out of the housing and is coordinated to limit light shining on the users of the system, column 2, lines 13-19 );
an activating button, for the sanitization process by the incidence of light spectra form the UVC lamps (start button 1, Figure 3, column 5, lines 4-5. Start button understood to be capable of function of starting UV-C light sanitization process);
an emergency button which is activated by an operator in case of need to interrupt the sanitization process (safety switch 17, Figure 3, column 5, lines 31-32. Safety switch understood to be capable of interrupting sanitization process). 
a lamp or a light emitting diode LED, indicating the operation execution of the sanitization cycle for the products as packed in the receptacles and, when turned off, it indicates the end of the cycle (working light 2 and ready light 3, Figure 3, column 5, lines 18-19; ready light indicates when the item disposed within the unit may be removed, column 5, lines 51-52; working light 2 understood to be on when system is operating (based on analogous light of Figure 1 embodiment, column 4, lines 44-45) such that the working light would turn off at the end of a cycle when ready light turns on). 
It is noted that the language of claim 1 does not point out a feature to warrant an interpretation of a box as patentably distinct from a cabin, such that the invention of Fletcher is understood to comprise both a box and a cabin. Should the claim be interpreted as requiring that the box and cabin be separate structures, the invention of Fletcher can be straightforwardly duplicated and one designated a cabin and the other designated a box.
	Fletcher does not teach that the emergency button is located next to the indicator lamp or LED (see Figure 3, emergency button 17 and indicator 2 are on opposite ends of device).
	 However, rearranging the emergency button of Fletcher to be next to the indicator lamp of Fletcher is prima facie obvious in view of  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) because such a rearrangement of parts would not meaningfully alter the operation of the device of Fletcher and would only have the expected benefit of centralizing the user interface components of the system for convenience, which amounts to an obvious design choice. See MPEP 2144.04 VI.
Fletcher (as modified directly above) still does not teach that the system can be arranged as a backpack arrangement.
However, in the analogous art of ultraviolet disinfection systems, Shur teaches an ultraviolet system for disinfection (title) wherein UV sources are used sterilize items inside a storage area (configured to control the UV source 12 to direct ultraviolet radiation 13 into a storage area 54 of a storage device 52, within which a set of items 56 are located, Figure 4, paragraph 47, lines 3- 6; UV light source 12 can operate to sterilize microorganisms, paragraph 59, lines 4-7) and said system can be implemented in a backpack (the system 10 can be implemented in a backpack, Figure 6B, paragraph 62, lines 13-14). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Fletcher (as rearranged as described above) such that that the timer, UV-C lights, safety system, activating button, and indicator light of Fletcher were configured to operate as a UV sterilizing system installed within a backpack, as taught by Shur, because Shur recognized the benefit of a sanitization system that can be adapted to a wide variety of storage systems (paragraph 62) and eradicate microorganisms therefrom (paragraph 44, lines 11-13). It is also noted that a backpack embodiment of the invention would have the obvious benefit of making the device more easily portable. Furthermore, it is noted that the claim requires a box, cabin, and a backpack, such that the modified invention of Fletcher should be understood to comprise three devices each modified independently to arrive at a box, cabin, and backpack following the modification steps set above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 9,198,990 B2) in further view of Shur et al. (US 2017/0100496), as evidenced by Koji (JP H0981 A). 
	Regarding claim 2, Fletcher (modified by Shur) teaches the portable modular sanitizer according to claim 1 (discussed above), wherein the box includes 
a receptacle (interior chamber of housing, column 2, lines 13-15) with hinged doors (door 10, Figure 3, column 5, line 26; door 10 may be a solid hinged door or a pair of solid hinged doors, column 5, lines 44-45), which measurements of width, height, and length constitute ideal volume and dimensions for delivery services (FIGS. 4A-4G depict a variety of items that can be disinfected in the device of FIG. 3, column 5, lines35-36; Figs 4A-4G show that device can sanitize a wheelchair (4A), gurney (4B), or cart (4D), such that the receptacle is understood to have measurements ideal for delivery services) 
an internal surfaces of both side walls of the receptacle include supports for installing lamps (column 5, lines 22-25, Figure 3, lamps 7-8 are installed on each side wall, and one having ordinary skill in the art would recognize that there must be some structure supporting them, such as the side wall itself, which constitutes supports for installing the lamps);
the upper side of the receptacle includes a secondary box (power junction box 14, column 5, lines 28-29). 
	Fletcher further teaches a stop end switch (safety switch 17, Figure 3, column 5, lines 31-32), but does not teach that stop end switch is on an interior wall (Figure 3 depicts switch 17 on outside wall). Furthermore, Fletcher does not teach a battery, or that the secondary box includes the timer, emergency button, and indicator.
	Regarding the positioning of the stop end switch, duplicating and rearranging a safety switch of Fletcher to be located on the inside of the side wall is prima facie obvious because such a modification would have the expected result of offering an additional layer of safety in the event an operator were inside the system and needed to turn off the UV-C lights so that conditions were safe for humans (as evidenced by Koji A teaching the placement of an emergency switch inside a curing device so that a worker trapped inside could switch the environmental conditions to be suitable for humans, abstract) with the rearrangement yielding no new or unexpected result (See MPEP 2144.04 IV.). 
	Regarding the secondary box and battery limitations, it is noted that Fletcher teaches that the timer (12, column 5, lines 27-28) and indicator lights (2 and 3) of Fletcher are both located in a top portion of the disinfecting device (see Figure 3) along with the junction box 14. Shur teaches that an ultraviolet system can include batteries (power component 19 can comprise any source of power including a battery set, paragraph 64, lines 14-17). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Fletcher by first  includes batteries as a power component, because Shur recognized batteries as a viable power source for sterilization systems (paragraph 64, lines 14-17), then changing the shape of the junction box to comprise the entire top portion of the device of Fletcher because such a change in shape would not be significant for the operation of the device (See In re Dailey as cited in MPEP 2144.04 IV.), and finally then making the batteries, indicator light, timer, and emergency button integral to the junction box because making parts integral in the instant case amounts to an obvious design choice (See In re Larson as cited in MPEP 2144.04 IV.)

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 9,198,990 B2) in further view of Shur et al. (US 2017/0100496), as applied to claim 1 above, and further view of Grajcar (US 2019/0269809 A1).
	Regarding claim 3, Fletcher in further view of Shur teaches the portable modular sanitizer according to claim 1 (discussed above). Fletcher further teaches that:
the cabin is adapted to receive a supermarket cart/basket with respective products (FIGS. 4A-4G depict a variety of items that can be disinfected in the device of FIG. 3, column 5, lines 35-36; Figs 4D shows that the device can sanitize a cart (4D), such that the cabin is capable of receiving a supermarket cart of basket with products) and the cabin includes a receptacle (interior chamber of the housing, column 2, lines 13-15) including a front opening in which a folding door is installed (A curtain style door 10 may be used, Figure 3, column 5, line 45-46. Curtain style door is understood to constitute a folding that covers an opening in front of device);
the internal surfaces of both side walls of the receptacle including the UVC lamps (This configuration of the device includes a plurality of UV-C lights with a pair disposed inside the device on the sides of the entrance, column 5, lines 36-38; see especially UV-C lights 7 and 8 in Figure 3 located on side walls of device).
	Within the modified invention of Fletcher (as described with regards to claim 1), the emergency switch (17) is rearranged to be next to the work light (2), such that the activating (start button 1) and emergency buttons (emergency switch 17) and the indicator for the operation execution of the sanitization cycle (working light 2 and ready light 3) are all located next to the folding door (see Figure 3), though the sensors of the safety system are not explicitly taught to be located in that same area, and the location of the components is not clearly on the edges of the side walls. However, it would be prima facie obvious to further modify the invention of Fletcher such that the sensors are grouped with the rest of the stated parts and arranged on the edges of the side wall (similar to the arrangement of start button 1 and activity light 2 of the embodiment of the invention seen in Figure 7, column 6, lines 30-47) because such a rearrangement of parts would not meaningfully alter the operation of the device (See In re Harza as cited in MPEP 2144.04 VI.). 
	The invention of Fletcher, as modified immediately above, further teaches a secondary disinfecting mechanism comprising ozone gas (the photohydroionization technology uses safe low-level ozone to remove particles, microbes, gasses, and odors from the atmosphere, column 3, lines 4, 23), but does not specifically teach an ozone gas sprayer or an exhaust fan. 
	However, in the analogous art of sanitizing apparatuses, Grajcar teaches a sanitization device comprising a chamber (10) into which an ozone generator (310) discharges ozone via an ozone discharge port (324) in order to disinfect the chamber, and an ozone filter system (326) which includes an intake fan (330) for removing ozone form the chamber (paragraphs 39-40, Figure 8). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Fletcher (as previously rearranged and modified by Shur) such that the device comprises the ozone generator of Grajcar on an end wall of the cabin and the ozone filter system with exhaust fan of Grajcar on an upper wall of the cabin because Grajcar recognized that ozone combined with UV light is particularly effective at killing microorganisms (the ozone combines with UV light to become even more effective at killing and inactivating bacteria and viruses lines, paragraph 39, lines 10-12) and that a fan for removing ozone is prevents residual ozone from harming a person entering the system (ozone filter system 326 ensures when the chamber 10 is opened that harmful levels of ozone do not exist, paragraph 40, lines 1-3 and 12-13).

	Regarding claim 4, Fletcher, in view of Shur and Grajcar, teaches the portable modular sanitizer according to claim 3 (discussed above). The invention of Fletcher (as rearranged and modified by Shur and Grajcar with respect to claim 3) is capable of the steps of the sanitization process outlined in claim 4, including inserting the cart/basket with respective products (insert the items to be disinfected, column 3, line 60; items may include cart, see Figure 4D), closing of the cabin door (system provided to turn off lights when door is open, column 4, lines 14-16; accordingly, it is understood that the door must be closed as part of UV sterilization process) and activation of the button (start button 1, Figure 3, column 5, lines 17-18; pressing button understood to activate lights and start timer, column 5, lines 46-52). The timer of Fletcher is understood to be capable of running the sterilization process for about 1 minute (timer may be used to turn off the lights such that the user know that the item being disinfected has been in the unit long enough to be disinfected, column 4, line 28-32) and could be straightforwardly configured within the modified invention to use the final 10 seconds of that minute to remove ozone from the chamber via the ozone exhaust fan of Grajcar, with such a configuration being motivated by Grajcar’s teaching that residual ozone may be harmful to a human that interacts with the chamber after the process is complete (ozone filter system 326 ensures when the chamber 10 is opened that harmful levels of ozone do not exist, paragraph 40, lines 1-3 and 12-13).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 9,198,990 B2) in further view of Shur et al. (US 2017/0100496), as applied to claim 1 above, in further view of Mario (BR 102012005708, as cited in IDS filed 2/02/2021) and Bullivant (US 2014/0061273 A1). 
	Regarding claim 5, Fletcher, in further view of Shur, teaches the portable modular sanitizer according to claim 1 (discussed above).  Fletcher teaches a receptacle (interior chamber of housing, column 2, lines 13-15) provided with a hinged door (door 10, Figure 3, column 5, line 26; door 10 may be a solid hinged door or a pair of solid hinged doors, column 5, lines 44-45) on which side walls includes internal surfaces lamps (UVC lamps 7 and 8 disposed on inner surface of side walls, Figure 3, column 5, lines 22-25 and 36-41). Fletcher further teaches an indicator for the operation execution of the sanitization cycle for the packaged products (working light 2 and ready light 3 indicate when item is being sanitized and when it is ready to be removed, column 5, lines 18-19 and 51-52).
	Fletcher does not teach a pocket to assemble the card machine or a pocket to assemble the battery. Shur teaches that an ultraviolet system can include batteries (power component 19 can comprise any source of power including a battery set, paragraph 64, lines 14-17). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Fletcher by including batteries as a power component, because Shur recognized batteries as a viable power source for sterilization systems (paragraph 64, lines 14-17).
	The invention of Fletcher (as modified directly above) does not teach a pocket for a card machine. However, in the analogous art of personal object sanitizing devices, Mario teaches a panel (3) with a hole (7) for the insertion of a card (8) which allows for the activation (page 6, 4th paragraph from bottom) of a sanitation system which uses UVC light or ozone as a sanitizing element (page 6, 3rd paragraph from bottom). The panel with hole of Mario is understood to comprise a card machine. Therefore, it would be obvious to a person having ordinary skill in the art to further modify the invention of Fletcher (as previously rearranged and modified by Shur) such that the invention comprises a card machine because Mario recognized that such a machine could be configured to prevent unauthorized use of the sterilization device when the inserted card is not valid (page 6, fourth paragraph from bottom).
The invention of Fletcher as modified above still does not teach that the card machine and battery are located in pockets on the upper face of the receptacle. However, in the analogous art of backpacks, Bullivant teaches pockets for containing components of a system (paragraph 19, lines 1-3), such that it would be obvious to a person having ordinary skill in the art to configure the card machine and battery within pockets because it would have the self-evident benefit of keeping the system organized. Furthermore, rearranging the pockets to be on an upper face of the receptacle amounts to a prima facie rearrangement of parts form the prior art with no new or unexpected result (see In re Harza as cited in MPEP 2144.04.VI.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Starkweather et al. (US 2017/0340760 A1) teaches a UV-C sterilization apparatus for larger scale equipment. 
Taylor et al. (US 2011/0073774 A1) teaches a UV light system for sanitizing disinfecting a shopping cart. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797